Case 4:19-cr-O0060-RGE-CFB Document 97 Filed 10/16/19 Page 1 of 4
RECEIVED

OCT 16 2019
IN THE UNITED STATES DISTRICT COURT _cLErKy¢ pe
FOR THE SOUTHERN DISTRICT OFIOWA $9} TERN OST poe

 

) Criminal No. 4:19-CR-060
UNITED STATES OF AMERICA, )
) SECOND
Vv. ) SUPERSEDING INDICTMENT
)
CHRISTOPHER LEE ZIMMERMAN, and ) T. 21 U.S.C. § 841(a)(1)
BERT ANDREW BANDSTRA, ) T. 21 U.S.C. § 841(b)(1)(A)
) T. 21 U.S.C. § 846
Defendants. ) T. 21 U.S.C. § 853
THE GRAND JURY CHARGES:
COUNT 1

(Conspiracy to Distribute Controlled Substances)
From a date unknown, but at least as early as January 2018, and continuing until on or
about April 25, 2019, in the Southern District of Iowa and elsewhere, the defendants,

CHRISTOPHER LEE ZIMMERMAN, and
BERT ANDREW BANDSTRA,

conspired, with each other and other persons known and unknown to the Grand Jury,! to
knowingly and intentionally distribute a controlled substance, namely, 500 grams or more of a
mixture and substance containing a detectable amount of methamphetamine, and 50 grams or more
of methamphetamine, in violation of Title 21, United States Code, Section 841(a)(1) and
841(b)(1)(A).

This is a violation of Title 21, United States Code, Section 846.

 

' Amber Jo Bonewitz and Troy James Clark, charged co-conspirators, have each entered
guilty pleas to the Superseding Indictment, filed June 20, 2019.

1

 
Case 4:19-cr-O0060-RGE-CFB Document 97 Filed 10/16/19 Page 2 of 4

THE GRAND JURY FURTHER CHARGES:

COUNT 2
(Distribution of Methamphetamine)

On or about November 8, 2018, in the Southern District of lowa, the defendant,
CHRISTOPHER LEE ZIMMERMAN,
knowingly and intentionally distributed a controlled substance, namely, 50 grams or more of
methamphetamine, a Schedule I controlled substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and 841(b)(1)(A).

THE GRAND JURY FURTHER CHARGES:

COUNT 3
(Distribution of Methamphetamine)

On or about November 29, 2018, in the Southern District of lowa, the defendant,
CHRISTOPHER LEE ZIMMERMAN,
knowingly and intentionally distributed a controlled substance, namely, 50 grams or more of
methamphetamine, a Schedule II controlled substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and 841(b)(1)(A).

THE GRAND JURY FURTHER CHARGES:

COUNT 4
(Distribution of Methamphetamine)

On or about December 5, 2018, in the Southern District of Iowa, the defendant,
CHRISTOPHER LEE ZIMMERMAN,
knowingly and intentionally distributed a controlled substance, namely, 50 grams or more of
methamphetamine, a Schedule II controlled substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and 841(b)(1)(A).
Case 4:19-cr-O0060-RGE-CFB Document 97 Filed 10/16/19 Page 3 of 4

THE GRAND JURY FURTHER CHARGES:

COUNT 5
(Distribution of Methamphetamine)

On or about December 20, 2018, in the Southern District of Iowa, the defendants,
CHRISTOPHER LEE ZIMMERMAN,
knowingly and intentionally distributed a controlled substance, namely, 50 grams or more of

methamphetamine, a Schedule II controlled substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and 841(b)(1)(A).

THE GRAND JURY FURTHER CHARGES:

COUNT 6
(Distribution of Methamphetamine)

On or about January 14, 2019, in the Southern District of lowa, the defendants,
CHRISTOPHER LEE ZIMMERMAN,
knowingly and intentionally distributed a controlled substance, namely, 50 grams or more of
methamphetamine, a Schedule II controlled substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and 841(b)(1)(A).
Case 4:19-cr-O0060-RGE-CFB Document 97 Filed 10/16/19 Page 4 of 4

THE GRAND JURY FINDS:
NOTICE OF FORFEITURE
That upon conviction of the offense set forth in Count 1 of this Indictment, the defendant,
BERT ANDREW BANDSTRA,
shall forfeit to the United States of America, the following:
A. Proceeds. Any and all property constituting, and derived from, any proceeds such
defendant obtained, directly or indirectly, and as a result of such violation, and
B. Facilitation. Any property used and intended to be used in any manner, or part, to
commit or to facilitate the commission of such violation.
The property to be forfeited includes, but is not limited to: as to defendant BERT ANDREW
BANDSTRA, a loaded, Ruger, Model seautiey 6, .357 revolver, bearing serial number 151-44385,
seized from a residence in the 3200 block of 305th Street, Dows, Iowa, on or about January 30,
2019.
This is pursuant to Title 21, United States Code, Section 853, and Rule 32.2(a) of the
Federal Rules of Criminal Procedure.

A TRUE BILL.

FOREPERSON

Mare Krickbaum
United States Attorney

Mikaela J. Shotwel

Assistant United States Attorney
